ACCEPTED
                                                                                                         06-15-00035-CR
                                                                                              SIXTH COURT OF APPEALS
                                                                                                    TEXARKANA, TEXAS
                                                                                                     7/2/2015 4:36:18 PM
                                                                                                        DEBBIE AUTREY
                                                                                                                  CLERK

                          FOR THE SIXTH COURT OF APPEALS
                               AT TEXARKANA, TEXAS
                                                                                   FILED IN
                                                                            6th COURT OF APPEALS
CEDRIC CARLDWELL                                       '                      TEXARKANA, TEXAS
          Appellant                                                         7/2/2015 4:36:18 PM
                                                                                DEBBIE AUTREY
V.                                                     '     CASE NO.               Clerk
                                                                          06-15-00035-CR
                                                             TRIAL COURT NO. 42773-B

THE STATE OF TEXAS
           Appellee                                    '

                       SECOND MOTION FOR EXTENSION OF TIME
                            TO FILE APPELLANT=S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       NOW COMES, CEDRIC CARLDWELL, the Appellant herein, and moves the Court for

an extension of time to file Appellant=s Brief in this cause, pursuant to Rules 38.6 and 10.5 (b) of

the Texas Rules of Appellate Procedure, and in support thereof would show the Court as follows:

                                                 I.

       The Appellant in this cause was convicted in the 124th District Court, Gregg County,

Texas in cause number 42773-B for the offense of Murder. On November 20, 2014, punishment

was assessed at Life in the Texas Department of Criminal Justice-Institutional Division.

                                                 II.

       The Reporter=s record was filed on May 5, 2015. The Appellant=s Brief is due on or about

July 6, 2015.

                                                III.

       The Appellant hereby requests an extension of time to file Appellant=s Brief.

       The undersigned counsel has been unable to devote sufficient time to the review of the

record, research and preparation of Appellant=s Brief for the following good and sufficient
reasons:

           1. 1. This counsel has been ill and is scheduled for a follow up doctor’s visit July 2,

               2015.

           2. This counsel is set for trial in Gregg County District court the week of July 6,

               2015.



       WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of

Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant=s

Brief for an additional ten (10) days, to July 16, 2015.



                                                             RESPECTFULLY SUBMITTED,



                                                             __/s/ Clement Dunn_______
                                                             Attorney for Appellant
                                                             140 E. Tyler Street, Suite 240
                                                             Longview, TX 75601
                                                             (903) 753-7071 Fax (903) 753-8783
                                                             State Bar # 06249300
                               CERTIFICATE OF SERVICE

       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 07-02-15


                                                           __/s/ Clement Dunn_______
                                                           Attorney for Appellant
                          FOR THE SIXTH COURT OF APPEALS
                               AT TEXARKANA, TEXAS


CEDRIC CARLDWELL                                     '
          Appellant

VI.                                                  '       CASE NO. 06-15-00035-CR
                                                             TRIAL COURT NO. 42773-B

THE STATE OF TEXAS
           Appellee                                  '

                                             ORDER

       BE IT REMEMBERED, that on the _____ day of __________________, 2015, came

on to be considered the above and foregoing Second Motion for Extension of Time to File

Appellant=s Brief. After consideration of the same, it is the opinion of the Court that Appellant=s

Motion be:

       ( )     GRANTED, and the present cause is hereby extended until _________________,

               2015.

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE _____ day of __________________, 2015, at

               _____ o=clock_____.

       SIGNED:

                                                             _____________________________
                                                             JUDGE PRESIDING